



COURT OF APPEAL FOR ONTARIO

CITATION: Gilby v. Rowbotham, 2020 ONCA 51

DATE: 20200127

DOCKET: C67066

Simmons, Lauwers and Nordheimer
JJ.A.

BETWEEN

Nigel Gilby

Plaintiff/Defendant by Counterclaim

(Respondent)

and

Pansileta
Rowbotham

Defendant/Plaintiff by Counterclaim

(Appellant)



Pansileta Rowbotham, acting in person

Melinda Vine, for the respondent

Heard and released orally: January 23, 2020

On appeal from the judgment of Justice Joseph M. W. Donohue of the Superior
Court of Justice, dated May 13, 2019 and May 15, 2019 (suppl. reasons).

REASONS FOR DECISION

[1]

The appellant appeals from a summary judgment
granting the respondent judgment for payment on the covenant and for possession
of the mortgaged property and dismissing the appellants counterclaim.

[2]

The respondents claim is on a mortgage made in
2012 which matured in October 2015.

[3]

The respondent acted as the appellants lawyer
for many years. Subsequently, he made a series of loans to the appellant which
the appellant did not repay. The appellant defended the respondents action and
asserted a counterclaim alleging among other things: the respondent
misappropriated settlement funds owing to her; interfered with other litigation
in which she was involved; and coerced her into signing documents relating to
what he alleges are loans.

[4]

On appeal the appellant asserts that the motion
judges reasons are inadequate, that the motion judge ignored evidence
supporting the appellants assertions and that the motion judge dismissed her
counterclaim improperly in response to a letter received from respondents
counsel.

[5]

The motion judges reasons do not address the
substance of the issues that were before the court. Nonetheless, based on our
review of the record, we are satisfied there is no genuine issue requiring a
trial of the respondents claim or the appellants counterclaim.

[6]

The respondents evidence proved the mortgage
and the appellants default. The record includes documents signed by the
appellant supporting the existence of the loans made over time in relation to
which she received independent legal advice on more than one occasion. The
appellants response consisted of bald allegations unsupported by evidence.
Such allegations did not raise a genuine issue requiring a trial. Finally, we
conclude there was nothing improper about the motion judge issuing a
supplementary endorsement without further submissions where respondents
counsels correspondence did no more than request a disposition of an issue
argued on the motion but not addressed in the motion judges original
endorsement.

[7]

The appeal is therefore dismissed. In all the
circumstances we make no order as to costs of the appeal.

Janet
Simmons J.A.

P.
Lauwers J.A.

I.V.B.
Nordheimer J.A.


